DETAILED ACTION
This office action is in response to the application filed on 18 December 2019. Claims 1-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victor, US Patent Application Publication No.: 2003/0181822 A1, hereby Victor.
Regarding Claim 1, Victor discloses a method for monitoring a driver of a vehicle (Figs. 1-2, 4, 7, and 9), the method comprising:
“disposing a control at a vehicle, the control comprising electronic circuitry and associated software, wherein the electronic circuitry comprises a data processor (Fig. 2, and paragraph [0028]); 
receiving, at the control, driver information pertaining to a driver of the vehicle (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); see also Figs. 2 and 4); 
at least in part responsive to processing at the control of the received driver information, estimating a distraction workload of the driver based at least in part on the received driver information, wherein the distraction workload is estimated based at least in part on at least one selected from the group consisting of (i) vehicle entertainment information, (ii) driver condition information and (iii) visual distraction information (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], visually disclosing “Distraction” is associated with “High Workload” (i.e., high workload factor), in which distraction is determined based on driver condition information (such as eye closure, steering inconsistency, and lane keeping inconsistency) and visual distraction information (such as secondary glances or driving demand visual activity); examiner understands the “consisting of” language includes only elements (i)-(iii); however, the claim also recites “based at least in part”, whereby such language renders the entire limitation as broader than only elements (i)-(iii); therefore, the examiner has met the limitation; Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4); 
at least in part responsive to processing at the control of the received driver information, estimating a driving workload of the driver based at least in part on the received driver information, wherein the driving workload is estimated based at least in part on at least one selected from the group consisting of (i) a visual driving condition, (ii) a traffic condition and (iii) a driver reaction capacity (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], visually disclosing “High Driving Demand” is associated with “High Workload” (i.e., high workload factor), in which high driving demand is determined based on a visual driving condition (such as driving demand visual activity); examiner understands the “consisting of” language includes only elements (i)-(iii); however, the claim also recites “based at least in part”, whereby such language renders the entire limitation as broader than only elements (i)-(iii); therefore, the examiner has ; and 
at least in part responsive to processing at the control of the estimated distraction workload and the estimated driving workload, determining an amount of driver attention based on the estimated distraction workload and based on the estimated driving workload (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation; Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4).”
Regarding Claim 2, Victor discloses:
“comprising classifying, by the control, the driver as at least one selected from the group consisting of overloaded, attentive, distracted and drowsy (Figs. 7 and 9, visually disclosing classifications as overloaded, attentive, distracted, and drowsy; see also Figs. 2 and 4).”
Regarding Claim 4, Victor discloses:
“wherein the driver information comprises visual driving conditions, traffic conditions and driver reaction capacity, and wherein the driving workload is estimated based at least in part on the visual driving conditions, the traffic conditions and the driver reaction capacity (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); paragraph [0060], disclosing detecting a traffic condition, such as sudden braking of lead vehicle, which can be used as visual behavior information (such as driving demand visual activity and how visually active a driver is); Fig. 7, and paragraphs [0047]-[0048] and [0055], visually disclosing “High Driving Demand” is associated with “High Workload” (i.e., high workload factor), in which high driving demand is determined based on a visual driving condition (such as driving demand visual activity and how visually active a driver is); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4).”
Regarding Claim 12, Victor discloses:
“wherein the driver information comprises at least one selected from the group consisting of driver position, driver identification, driver style, driver attention, driver health and driver emotion (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to driver attention of the vehicle (see the last row of the flow chart in Fig. 7); see also Figs. 2, 4, and 9).”
Regarding Claim 15, Victor discloses:
“wherein the received driver information comprises at least one selected from the group consisting of (i) braking behavior, (ii) acceleration behavior, (iii) lane keeping behavior, (iv) entertainment console usage, (v) climate control usage, (vi) image data captured by an interior camera of the vehicle and (vii) audio data captured by an interior microphone of the vehicle (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to lane keeping inconsistency (see the last row of the flow chart in Fig. 7); see also Figs. 2, 4, and 9).”
Regarding Claim 16, Victor discloses:
“wherein the received driver information comprises vehicle environmental information, and wherein the vehicle environmental information comprises at least one selected from the group consisting of (i) traffic information, (ii) infrastructure information, (iii) weather information and (iv) visibility information (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); paragraph [0060], disclosing detecting a traffic condition, such as sudden braking of lead vehicle, which can be used as visual behavior information (such as driving demand visual activity); see also Figs. 2, 4, and 9).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, in view of Dobler et al., US Patent Application Publication No.: 2007/0182529 A1, hereby Dobler.
Victor discloses the invention substantially as claimed. Regarding Claim 3, Victor discloses:
“wherein the driver information comprises vehicle . . . information, driver condition information and visual distraction information, and wherein the distraction workload is estimated based at least in part on the vehicle . . . information, the driver condition information and the visual distraction information (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], visually disclosing “Distraction” is associated with “High Workload” (i.e., high workload factor), in which distraction is determined based on driver condition information (such as eye closure, steering inconsistency, and lane keeping inconsistency), visual distraction information (such as secondary glances or driving demand visual activity), and vehicle information (such as driving demand vehicle data); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4).”
However, although Victor does not expressly disclose the claimed vehicle entertainment information, Dobler does expressly disclose the following:
“wherein the driver information comprises vehicle entertainment information, driver condition information and visual distraction information, and wherein the distraction workload is estimated based at least in part on the vehicle entertainment information, the driver condition information and the visual distraction information (Fig. 3a, elements 12, 30, and 40, and paragraphs [0057]-[0059]; see also Fig. 3a, elements 11-12; see also Fig. 3b).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor and Dobler (hereby Victor-Dobler) to modify a method for monitoring a driver of a vehicle of Victor to use the claimed vehicle entertainment information as in Dobler. The motivation for doing so would have been to create the advantage of sensing driver actions related essentially to secondary tasks of the driver, including use and control of multimedia appliances, for providing measures even before the occurrence of extreme dangerous situations so that the risk of occurrence of a dangerous situation is prevented or reduced (see Dobler, Fig. 3a, and paragraphs [0013] and [0057]-[0059]).
Regarding Claim 17, Victor-Dobler discloses:
“comprising determining, via the control (Victor, Figs. 2 and 7), a maximum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) workload of the driver based at least in part on the received driver information, and determining, via the control, the amount of driver attention (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4) based in part on the determined maximum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) workload of the driver (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Dobler to modify a method for monitoring a driver of a vehicle of Victor-Dobler to use a maximum workload as in Dobler. The motivation for doing so would have been to create the advantage of continuously ensuring that the driver is in an optimum load or workload state in which, at the same time, he can operate with maximum performance (see Dobler, Fig. 1, and paragraph [0014]).
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Victor, in view of Geisler et al., US Patent Application Publication No.: 2004/0113799 A1, hereby Geisler.
Regarding Claim 5, Victor discloses:
“wherein determining the amount of driver attention comprises . . . the driving workload and the distraction workload based at least in part on driving conditions (Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the .”
However, although Victor does not expressly disclose the claimed weighting, Geisler does expressly disclose the following:
“wherein determining the amount of driver attention comprises weighting the driving workload and the . . . workload based at least in part on driving conditions (Fig. 4, and paragraphs [0004] and [0026]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor and Geisler (hereby Victor-Geisler) to modify a method for monitoring a driver of a vehicle of Victor to use the claimed weighting as in Geisler. The motivation for doing so would have been to create the advantage of considering the impact value of certain driving conditions when estimating workload (see Geisler, Fig. 4, and paragraphs [0004] and [0026]).
Claim Rejections - 35 USC § 103
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, in view of Spasojevic et al., US Patent Application Publication No.: 2018/0009442 A1, hereby Spasojevic.
Regarding Claim 13, although Victor does not expressly disclose the claimed passenger information and adjusting, Spasojevic does expressly disclose the following:
“comprising processing, at the control, received passenger information based on one or more passengers of the vehicle and adjusting, via the control, the determined amount of driver attention based at least in part on the received passenger information (Figs. 3-4, and paragraphs [0028] and [0030], disclosing a driving-facing sensor (which may be a visual imager) detects the driver is engaged in a conversation with a passenger, in which such detected data is output to a cognitive load analyzer; Fig. 5).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor and Spasojevic (hereby Victor-Spasojevic) to modify a method Victor to use the claimed passenger information and adjusting as in Spasojevic. The motivation for doing so would have been to create the advantage of detecting a variety of potential distractions within the vehicle (see Spasojevic, Figs. 3-5, and paragraphs [0028] and [0030]).
Regarding Claim 14, Victor-Spasojevic discloses:
“wherein processing passenger information comprises processing, at the control, image data captured by an interior camera of the vehicle (Spasojevic, Figs. 3-4, and paragraphs [0028] and [0030], disclosing a driving-facing sensor (which may be a visual imager) detects the driver is engaged in a conversation with a passenger, in which such detected data is output to a cognitive load analyzer; Fig. 5).”
The motivation that was utilized in Claim 13 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Victor-Geisler, and in further view of Prakah-Asante et al., US Patent Application Publication No.: 2019/0232966 A1, hereby PrakahAsante.
Regarding Claim 6, Victor-Geisler discloses:
“wherein a default driving workload (Victor, Fig. 7, visually disclosing driving workload) weight (Geisler, Fig. 4, and paragraphs [0004] and [0026]; see also paragraph [0021], disclosing setting initial weightings of driving workload estimation) and a default distraction workload (Victor, Fig. 7, visually disclosing distraction workload (i.e., a factor of workload)) weight are (Geisler, Fig. 4, and paragraphs [0004] and [0026]; see also paragraph [0021], disclosing setting initial weightings of driving workload estimation). . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler to modify a method for monitoring a driver of a vehicle of Victor-Geisler to use the claimed initial weighting as in Geisler. The motivation for doing so would have been to create the advantage of setting initial weightings of the driving workload estimation, which may be modified to fine tune the driving workload estimator (see Geisler, Fig. 4, and paragraphs [0004], [0021], and [0026]).
Victor-Geisler does not expressly disclose the claimed default driving workload weight and default distraction workload weight are the same, PrakahAsante does expressly disclose the following:
“wherein a default driving workload weight and a default distraction workload weight are the same (Fig. 1, and paragraphs [0036]-[0037], disclosing equal weights for eye movement activity index and driver workload activity index; see also Fig. 4).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler and PrakahAsante (hereby Victor-Geisler-PrakahAsante) to modify a method for monitoring a driver of a vehicle of Victor-Geisler to use the claimed default driving workload weight and default distraction workload weight are the same as in PrakahAsante. The motivation for doing so would have been to create the advantage of providing a weighted composition of different activity metrics that not only may have equal weighting, but may also be adjusted based on different/future circumstances (see PrakahAsante, Fig. 1, and paragraphs [0036]-[0037]; see also Fig. 4).
Regarding Claim 7, Victor-Geisler-PrakahAsante discloses:
“wherein the default driving workload weight and the default distraction workload weight are updated during operation of the vehicle (PrakahAsante, Fig. 1, and paragraphs [0036]-[0037], disclosing equal weights for eye movement activity index and driver workload activity index, in which some metrics may be weighted more heavily than others and based on different circumstances (such as time of day); see also Fig. 4).”
The motivation that was utilized in Claim 6 applies equally as well here.
Claim Rejections - 35 USC § 103
Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Victor-Geisler, and in further view of Dobler (hereby Victor-Geisler-Dobler).
Regarding Claims 9, Victor-Geisler-Dobler discloses:
“comprising determining, at least in part responsive to processing at the control of the received driver information (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4), a maximum (Dobler, Fig. 1, and paragraphs [0046]- workload of the driver based at least in part on the received driver information, and wherein determining the amount of driver attention (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4) comprises subtracting a sum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) of the weighted (Geisler, Fig. 4, and paragraphs [0004] and [0026]) driving workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) and the weighted (Geisler, Fig. 4, and paragraphs [0004] and [0026]) distraction workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) from the maximum workload (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]).”
The motivation that was utilized in Claim 5 applies equally as well here.
Moreover, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler-Dobler to modify a method for monitoring a driver of a vehicle of Victor-Geisler-Dobler to use a maximum workload and subtracting a sum as in Dobler. The motivation for doing so would have been to create the advantage of taking appropriate measures to increase or decrease the workload based on various conditions affecting the driver (see Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]; see also paragraphs [0064]-[0069]).
Regarding Claim 10, Victor-Geisler-Dobler discloses:
“wherein the determined amount of driver attention (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) comprises a percentage value between zero and one hundred (Dobler, Fig. 1, and paragraphs [0046]-[0048], visually disclosing a percentage between zero and one hundred; Figs. 3a-3b, and paragraphs [0060]-[0062]).”
The motivations that were utilized in Claim 9 apply equally as well here.
Victor discloses each and every feature of Claim 1, as outlined above, and Victor-Geisler-Dobler discloses the remaining features of:
“. . . ; 
at least in part responsive to processing at the control of the received driver information (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4), determining a maximum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) workload of the driver based at least in part on the received driver information (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4); 
. . . ;
weighting (Geisler, Fig. 4, and paragraphs [0004] and [0026]), by the control, the driving workload and the distraction workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) based on previous driving behavior of the driver (Geisler, Fig. 4, and paragraphs [0004] and [0026], disclosing the weighting factor may be updated based on field experience); and 
at least in part responsive to processing at the control of the estimated distraction workload and the estimated driving workload, determining an amount of driver attention (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4) by subtracting a sum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) of the weighted (Geisler, Fig. 4, and paragraphs [0004] and [0026]) driving workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) and the weighted (Geisler, Fig.   distraction workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4)  from the maximum workload (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]).”
The motivations that were utilized in Claims 5 and 9 apply equally as well here.
Moreover, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler-Dobler to modify a method for monitoring a driver of a vehicle of Victor-Geisler-Dobler to use weighting the workload based on previous driving behavior of the driver as in Geisler. The motivation for doing so would have been to create the advantage of allowing for the specific driving conditions and weighting factors to be updated for a specific implementation based on, for example, field experience (see Geisler, Fig. 4, and paragraphs [0004] and [0026]).
Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Victor-Geisler, and in further view of Filev et al., US Patent Application Publication No.: 2012/0203424 A1, hereby Filev.
Regarding Claim 11, Victor-Geisler discloses:
“wherein the driver information (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4) is weighted by . . . coefficients (Geisler, Fig. 4, and paragraphs [0004] and [0026]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler to modify a method for monitoring a driver of a vehicle of Victor-Geisler to use weighting coefficients as in Geisler. The motivation for doing so would have been to create the advantage of considering the impact value of certain driving conditions when estimating workload while also allowing for the specific driving conditions and weighting factors to be updated for a specific implementation (see Geisler, Fig. 4, and paragraphs [0004] and [0026]).
However, although Victor-Geisler generally discloses the claimed driver information is weighted by confidence coefficients, Filev does expressly disclose the following:
“wherein the driver information is weighted by confidence coefficients (Fig. 2, and paragraphs [0025]-[0026] and [0032]-[0033]; see also Fig. 1).”
Victor-Geisler and Filev to modify a method for monitoring a driver of a vehicle of Victor-Geisler to use the claimed driver information is weighted by confidence coefficients as in Filev. The motivation for doing so would have been to create the advantage of accurately determining the criticality or sensitivity of a driving condition (see Filev, Fig. 2, and paragraphs [0025]-[0026] and [0032]-[0033]; see also Fig. 1).
Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Victor-Dobler, and in further view of Spasojevic (hereby Victor-Dobler-Spasojevic).
Regarding Claim 18, Victor discloses each and every feature of Claim 1, as outlined above, and Victor-Dobler-Spasojevic discloses the remaining features of:
“. . . ;
at least in part responsive to processing at the control of the received driver information (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4), determining a maximum (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]) workload of the driver based at least in part on the received driver information (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4);
. . . ;
at least in part responsive to processing at the control of the estimated distraction workload and the estimated driving workload, determining an amount of driver attention based on the estimated distraction workload, the estimated driving workload (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both  and the maximum workload (Dobler, Fig. 1, and paragraphs [0046]-[0048]; Figs. 3a-3b, and paragraphs [0060]-[0062]); and 
processing, at the control (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], and [0055]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4), received passenger information based on one or more passengers of the vehicle and adjusting, via the control, the determined amount of driver attention based at least in part on the received passenger information (Spasojevic, Figs. 3-4, and paragraphs [0028] and [0030], disclosing a driving-facing sensor (which may be a visual imager) detects the driver is engaged in a conversation with a passenger, in which such detected data is output to a cognitive load analyzer; Fig. 5).”
The motivations that were utilized in Claims 13 and 17 apply equally as well here.
Moreover, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Dobler-Spasojevic to modify a method for monitoring a driver of a vehicle of Victor-Dobler-Spasojevic to use the claimed passenger information and adjusting as in Spasojevic. The motivation for doing so would have been to create the advantage of detecting a variety of potential distractions within the vehicle, including interacting with passengers (see Spasojevic, Figs. 3-5, and paragraphs [0028] and [0030]).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Victor-Dobler-Spasojevic, and in further view of Geisler (hereby Victor-Dobler-Spasojevic-Geisler).
Regarding Claim 19, Victor-Dobler-Spasojevic-Geisler discloses
“wherein determining the amount of driver attention (Victor, Fig. 7, and paragraphs [0044] and [0055], disclosing driver information pertaining to a driver of the vehicle (see the last row of the flow chart in Fig. 7); paragraph [0060], disclosing detecting a traffic condition, such as sudden braking of lead vehicle, which can be used as visual behavior information (such as driving demand visual activity); Fig. 7, and paragraphs [0047]-[0048] and [0055], disclosing determining a level of inattention (see Fig. 9) of the driver based on distraction estimation and high workload estimation (both being high workload factors); Fig. 9, and paragraph [0057], visually disclosing a displayed scale to the driver; see also Figs. 2 and 4) comprises weighting (Geisler, Fig. 4, and paragraphs [0004] and [0026]) the driving workload and the distraction workload (Victor, Fig. 7, and paragraphs [0044], [0047]-[0048], [0055], and [0060]; Fig. 9, and paragraph [0057]; see also Figs. 2 and 4)  based at least in part on driving conditions (Geisler, Fig. 4, and paragraphs [0004] and [0026]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Dobler-Spasojevic-Geisler to modify a method for monitoring a driver of a vehicle of Victor-Dobler-Spasojevic-Geisler to use the claimed weighting as in Geisler. The motivation for doing so would have been to create the advantage of considering the impact value of certain driving conditions when estimating workload, thereby preserving driving performance (see Geisler, Fig. 4, and paragraphs [0004] and [0026]).
Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Victor-Geisler-Dobler, and in further view of Filev (hereby Victor-Geisler-Dobler-Filev).
Regarding Claim 21, Victor-Geisler-Dobler-Filev discloses:
“wherein the driver information is weighted (Geisler, Fig. 4, and paragraphs [0004] and [0026]) by confidence coefficients (Filev, Fig. 2, and paragraphs [0025]-[0026] and [0032]-[0033]; see also Fig. 1).”
The motivations that were utilized in Claim 11 apply equally as well here.
Moreover, accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Victor-Geisler-Dobler--Filev to modify a method for monitoring a driver of a vehicle of Victor-Geisler-Dobler-Filev to use the claimed driver information is weighted by confidence coefficients as in Filev. The motivation for doing so would have been to create the advantage of not only accurately determining the criticality or sensitivity of a driving condition, but also to determine an overall driving mode (see Filev, Fig. 2, and paragraphs [0025]-[0026] and [0032]-[0033]; see also Fig. 1).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose determining workload(s) of a driver. For example, the following references show similar features in the claims, although not relied upon: Ambeck-Madsen (US 10,963,741 B2), Figs. 1-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482